

116 S2853 IS: Small Business Payment for Performance Act of 2019
U.S. Senate
2019-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2853IN THE SENATE OF THE UNITED STATESNovember 13, 2019Ms. McSally introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Small Business Act to provide interim partial payment to small business contractors
			 that request an equitable adjustment due to a change in the terms of a
			 construction contract, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Business Payment for Performance Act of 2019. 2.Equitable adjustments to construction contracts (a)In generalThe Small Business Act (15 U.S.C. 631 et seq.) is amended by inserting after section 15 the following:
				
					15A.Equitable adjustments to construction contracts
						(a)Request for an equitable adjustment
 (1)In generalA small business concern performing a construction contract that was awarded by an agency may submit a request for an equitable adjustment to the contracting officer of the agency if the contracting officer directs a change in the terms of the contract performance without the agreement of the small business concern.
 (2)RequirementsA request submitted under paragraph (1) shall— (A)be timely made pursuant to the terms of the contract; and
 (B)specify the estimated amount required to cover additional costs resulting from the change in the terms of the contract performance.
 (b)AmountUpon receipt of a request for equitable adjustment under subsection (a), the agency shall provide to the small business concern an interim partial payment in an amount that is not less than 50 percent of the estimated amount under subsection (a)(2)(B).
 (c)LimitationAny interim partial payment made under this section shall not be deemed to be an action to definitize the request for an equitable adjustment.
						(d)Flow-Down of interim partial payment amounts
 (1)Payment to first tier subcontractor or supplierA small business concern that requests an equitable adjustment under this section shall pay to a first tier subcontractor or supplier the portion of each interim partial payment received that is attributable to the increased costs of performance incurred by the first tier subcontractor or supplier due to the change in the terms of the contract performance.
 (2)Payment to other subcontractor or supplierA first tier subcontractor or supplier that receives a portion of an interim partial payment under this section shall pay to a subcontractor or supplier at any tier the appropriate portion of the payment..
 (b)ImplementationThe Administrator of the Small Business Administration shall implement the requirements of this section not later than the earlier of—
 (1)the first day of the first full fiscal year beginning after the date of enactment of this Act; or (2)October 1, 2021.